DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022, has been entered.
  
Claims 20, 22-27, 29-34, 36-40, and 42-45 are pending in this office action and presented for examination. Claims 20, 22, 27, 29, 34, 36, 40, and 42 are newly amended by the RCE received June 22, 2022. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-27, 29-34, 36-40, and 42-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 recites the limitation “determine, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 12-16. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a status of a [particular] SFU being in response to (i.e., based on) a total number of SFUs that are in use being less than (or greater than or equal to) a threshold.
Claim 20 recites the limitation “a busy status in response to the total number being greater than or equal to the determined threshold” in lines 15-16. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a busy status being in response to “the total number being greater than or equal to the determined threshold”.
Claims 22-26 are rejected for failing to alleviate the rejections of claim 20 above.

Claim 27 recites the limitation “determining, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 12-16. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a status of a [particular] SFU being in response to (i.e., based on) a total number of SFUs that are in use being less than (or greater than or equal to) a threshold.
Claim 27 recites the limitation “a busy status in response to the total number being greater than or equal to the determined threshold” in lines 15-16. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a busy status being in response to “the total number being greater than or equal to the determined threshold”.
Claims 29-33 are rejected for failing to alleviate the rejections of claim 27 above.

Claim 34 recites the limitation “determining, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 14-18. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a status of a [particular] SFU being in response to (i.e., based on) a total number of SFUs that are in use being less than (or greater than or equal to) a threshold.
Claim 34 recites the limitation “a busy status in response to the total number being greater than or equal to the determined threshold” in lines 17-18. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a busy status being in response to “the total number being greater than or equal to the determined threshold”.
Claims 36-39 are rejected for failing to alleviate the rejections of claim 34 above.

Claim 40 recites the limitation “determine, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 14-18. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a status of a [particular] SFU being in response to (i.e., based on) a total number of SFUs that are in use being less than (or greater than or equal to) a threshold.
Claim 40 recites the limitation “a busy status in response to the total number being greater than or equal to the determined threshold” in lines 17-18. However, the original disclosure does not appear to provide support for this limitation. For example, the original disclosure (e.g., [00184]) does not appear to provide support for a busy status being in response to “the total number being greater than or equal to the determined threshold”.
Claims 42-45 are rejected for failing to alleviate the rejections of claim 40 above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-27, 29-34, 36-40, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “determine, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 12-16. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether the status of a SFU or a status of a total number of SFUs is being determined.
Claims 22-26 are rejected for failing to alleviate the rejection of claim 20 above.

Claim 27 recites the limitation “determining, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 12-16. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether the status of a SFU or a status of a total number of SFUs is being determined.
Claims 29-33 are rejected for failing to alleviate the rejection of claim 27 above.

Claim 34 recites the limitation “determining, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 12-16. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether the status of a SFU or a status of a total number of SFUs is being determined.
Claims 36-39 are rejected for failing to alleviate the rejection of claim 34 above.

Claim 40 recites the limitation “determine, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold” in lines 14-18. However, the metes and bounds of this limitation are indefinite. For example, it is unclear as to whether the status of a SFU or a status of a total number of SFUs is being determined.
Claims 42-45 are rejected for failing to alleviate the rejection of claim 40 above.

Response to Arguments
Applicant on page 10 argues: “Claims 20, 22-27, 29-34, 36-40, and 42-45 are rejected under 35 U.S.C. §112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention. Without any concessions regarding the subject matter of this rejection, the claims have been amended to address the noted §112 claim rejections. Accordingly, Applicants respectfully request the withdrawal of the rejection of claims 20, 22-27, 29-34, 36-40, and 42-45.”
In view of the aforementioned amendments, the previously presented rejections under 35 U.S.C. §112(b) are withdrawn.

Applicant across pages 12-13 argues: “Support for the amendment may be found at least in Fig. 9C, and in paragraphs [00184] of the Specification, for example, which read as follows: … The cited reference does not teach (or even suggest) an arrangement in which the apparatus comprises a one or more processor hardware circuitry to: determine, based on a response to the status query message from the message gateway, the status of the SFU of the graphics processor, wherein the status comprises an idle status in response to the total number being less than a determined threshold and comprises a busy status in response to the total number being greater than or equal to the determined threshold, as recited in claim 1 as amended herein. Therefore, the cited reference cannot anticipate claim 20. Independent claims 27, 34, and 40 have been amended to include similar features as amended claim 20. Therefore, independent claims 20, 27, 34, and 40, as well as their dependent claims, are patentable over the combination of cited references. Thus, Applicant respectfully requests that the rejection of claims 20, 27, 34, and 40 under 35 U.S.C. § 103 be withdrawn.”
However, the newly amended limitations appear to be subject to various issues under 35 U.S.C. §112(a) and (b) — see the Claim Rejections - 35 USC § 112 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182